DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 08/30/2021.
Claims 1 – 3, 5 – 12, 14 – 16 and 18 - 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Steve Phillips on September 10, 2021.

Claims:
1.  (Currently Amended)  A system comprising:
a network interface;
a processing device communicatively coupled to the network interface; and
a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising:
identifying a simulated event including a plurality of simulated sensors distributed throughout a virtual environment, wherein an impact of the simulated event varies over both space and time within the virtual environment; 
identifying a stored function of time describing a locally sensed property for a , the stored function of time comprising at least one of a random variate generation function, a quasi-Monte Carlo function, an increasing function, or a sinusoidal function;
accessing the stored function of time;
determining a plurality of values of an input variable produced by the stored function of time, wherein the input variable corresponds to the locally sensed property as prospectively measurable by the simulated sensor in the virtual environment;
wrapping the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values; and
transmitting the at least one message over the network interface.

4.  (Canceled) 

5.  (Currently amended) The system of claim [[4]] 1 wherein the locally sensed property comprises temperature and the simulated event comprises a wide-spread temperature change with varying impact among the plurality of simulated sensors.

8.  (Currently amended) A method comprising:
identifying, by a processing device, a simulated event including a plurality of simulated sensors distributed throughout a virtual environment, wherein an impact of the simulated event varies over both space and time within the virtual environment;

accessing, by the processing device, the stored function of time;
invoking a mutator to introduce random values of an input variable to simulate unexpected behavior of the simulated sensor;
determining, by the processing device, a plurality of values of [[an]] the input variable, at least some of the plurality of values produced by the mutator and at least some of the plurality of values produced by the stored function of time, wherein the input variable corresponds to the locally sensed property as prospectively measurable by the simulated sensor in the virtual environment;
wrapping, by the processing device, the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values; and
transmitting, by the processing device, the at least one message.

13.  (Canceled)

14.  (Currently amended) A non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to:
identify a simulated event including a plurality of simulated sensors distributed throughout a virtual environment, wherein an impact of the simulated event varies over 
identify a stored function of time describing a locally sensed property for a simulated sensor from among the plurality of simulated sensors, the locally sensed property corresponding to the impact of the simulated event over or at a time and at a location of the simulated sensor in the virtual environment, the stored function of time comprising at least one of a random variate generation function, a quasi-Monte Carlo function, an increasing function, or a sinusoidal function;
access the stored function of time;
determine a plurality of values of an input variable produced by the stored function of time, wherein the input variable corresponds to the locally sensed property as prospectively measurable by the simulated sensor in the virtual environment;
wrap the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values; and
transmit the at least one message.

17.  (Canceled) 

18.  (Currently amended) The non-transitory computer-readable medium of claim [[17]] 14 wherein the locally sensed property comprises temperature and the simulated event comprises a wide-spread temperature change with varying impact among the plurality of simulated sensors.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claim 14), when considered as a whole, is allowable over the prior 
identifying a stored function of time describing a locally sensed property for a simulated sensor from among the plurality of simulated sensors, the locally sensed property corresponding to the impact of the simulated event over or at a time and at a location of the simulated sensor in the virtual environment, the stored function of time comprising at least one of a random variate generation function, a quasi-Monte Carlo function, an increasing function, or a sinusoidal function;
accessing the stored function of time;
determining a plurality of values of an input variable produced by the stored function of time, wherein the input variable corresponds to the locally sensed property as prospectively measurable by the simulated sensor in the virtual environment;
wrapping the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values.

The following is an examiner's statement of reasons for allowance: Independent claim 8, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 8:

invoking a mutator to introduce random values of an input variable to simulate unexpected behavior of the simulated sensor;

wrapping, by the processing device, the plurality of values of the input variable within a communication protocol to produce at least one message including the plurality of values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194